                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

ALEXANDER WILLIAMS,                           )
                                              )
       Plaintiff,                             )
                                              )
       v.                                     ) CIVIL ACTION NO. 1:19-CV-371-WHA
                                              )
SHERIFF DONALD VALENZA, et al.,               )
                                              )
       Defendants.                            )


                                              ORDER

       This case is before the court on a Recommendation of the Magistrate Judge entered on a

September 18, 2019. Doc. 19. There being no timely objection filed to the Recommendation, and

upon an independent review of the file, the Recommendation is ADOPTED, and it is hereby

       ORDERED that this case is DISMISSED without prejudice for failure of Plaintiff to

comply with the orders of the court and to prosecute this action.

       Final Judgment will be entered separately.

       Done, this 15th day of October 2019.




                                        /s/ W. Harold Albritton
                                      W. HAROLD ALBRITTON
                                      SENIOR UNITED STATES DISTRICT JUDGE
